DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 6/7/2021 regarding the patentability of the present claims have been fully considered, but are moot in view of the new grounds of rejection based upon the newly-cited Sekine reference.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Newly-presented Claim 20 depends from independent Claim 1.  Claim 20 recites:  wherein the focal length of the first lens element is f1, a focal length of the fourth lens element is f4, and they satisfy the relations:  -1.6 < f1 / f4 < 20.  However, there is no support in the originally-filed specification for a lens system which satisfies both requirements of:  3.89 ≤ f1 / f3 ≤ 6.71 [Claim 1] and -1.6 < f1 / f4 < 20 [Claim 20].  It appears that Embodiments 1 and 3 of the specification are the only disclosures which satisfy 3.89 ≤ f1 / f3 ≤ 6.71, but such disclosures do not satisfy -1.6 < f1 / f4 < 20 (see TABLES 1 and 5 of the present specification).
Therefore, Claim 20 fails to comply with the written description requirement and is rejected under 35 USC 112(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 8, 13, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekine et al., US 2014/0036133 (newly-cited in the present Office Action).
Regarding Claim 1, Sekine discloses:  A four-piece infrared lens system, the four-piece infrared lens system including a total of four lens elements (lenses L1, L2, L3, L4; Abstract and paragraphs [0089]-[0094] and TABLE 4 and FIG. 7 of Sekine), in order from an object side to an image side, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a stop (stop ST; Abstract and paragraphs [0089]-[0094] and TABLE 4 and FIG. 7 of Sekine);
a first lens element with a refractive power, having an object-side surface being convex near an optical axis, at least one of the object-side surface and an image-side surface of the first lens element being aspheric (L1 is a lens having positive refractive power, and has a convex object-side surface [left side in FIG. 7 of Sekine], and wherein all surfaces of lenses L1-L4 may be aspheric; Abstract and paragraphs [0089]-[0094] and TABLE 4 and FIG. 7 of Sekine);
a second lens element with a positive refractive power, at least one of an object-side surface and an image-side surface of the second lens element being aspheric (lens L2 may have a positive refractive power, and wherein all surfaces of lenses L1-L4 may be aspheric; Abstract and paragraphs [0089]-[0094] and TABLE 4 and FIG. 7 of Sekine);
a third lens element with a positive refractive power, having an object-side surface being concave near the optical axis and an image-side surface being convex near the optical axis, at least one of the object-side surface and the image-side surface of the third lens element being aspheric (lens L3 may have a positive refractive power, and has a concave object-side surface [left side in FIG. 7 of Sekine], and has a convex image-side surface [right side in FIG. 7 of Sekine], and wherein all 
a fourth lens element with a negative refractive power, having an object-side surface being convex near the optical axis and an image-side surface being concave near the optical axis, at least one of the object-side surface and the image-side surface of the fourth lens element being aspheric (lens L4 may have a positive refractive power, and has an object-side surface [left side in FIG. 7 of Sekine] which has a central concave portion and outer convex portions, and has a concave image-side surface [right side in FIG. 7 of Sekine], and wherein all surfaces of lenses L1-L4 may be aspheric; Abstract and paragraphs [0089]-[0094] and TABLE 4 and FIG. 7 of Sekine; the Examiner notes that the term “near” is a relative term, and the present claims do not require an image-side surface of the fourth lens element to be convex at the optical axis or along the optical axis);
wherein a focal length of the first lens element is f1 (focal length of L1 is 4.360; TABLE 4 of Sekine), a focal length of the third lens element is f3 (focal length of L3 is 0.817; TABLE 4 of Sekine), and they satisfy the relations:  3.89 ≤ f1 / f3 ≤ 6.71 (4.360 / 0.817 = 5.337, and 5.337 is a number between 3.89 and 6.71; TABLE 4 and paragraph [0091] of Sekine).

Regarding Claim 2, Sekine discloses:  wherein the focal length of the first lens element is f1 (focal length of L1 is 4.360; TABLE 4 of Sekine), a focal length of the second lens element is f2 (focal length of L2 is 4.237; TABLE 4 of Sekine), and they satisfy the relation: -45 < f1 / f2 < 10 (4.360 / 4.237 = 1.029, and 1.029 is a number between -45 and 10; TABLE 4 of Sekine).

Regarding Claim 3, Sekine discloses:  wherein a focal length of the second lens element is f2 (focal length of L2 is 4.237; TABLE 4 of Sekine), the focal length of the third lens element is f3 (focal length of L3 is 0.817; TABLE 4 of Sekine), and they satisfy the relation: 0.3 < f2 / f3 < 18 (4.237 / 0.817 = 5.186, and 5.186 is a number between 0.3 and 18; TABLE 4 of Sekine).

Regarding Claim 4, Sekine discloses:  wherein the focal length of the third lens element is f3 (focal length of L3 is 0.817; TABLE 4 of Sekine), a focal length of the fourth lens element is f4 (focal length of L4 is -0.820; TABLE 4 of Sekine), and they satisfy the relation: -1.7 < f3 / f4 < -0.1 (0.817 / -0.820 = -0.996, and -0.996 is a number between -1.7 and -0.1; TABLE 4 of Sekine).

Regarding Claim 7, Sekine discloses:  wherein a focal length of the second lens element is f2 (focal length of L2 is 4.237; TABLE 4 of Sekine), a focal length of the fourth lens element is f4 (focal length of L4 is -0.820; TABLE 4 of Sekine), and they satisfy the relation: -17 < f2 / f4 < -0.1 (4.237 / -0.820 = -5.167, and -5.167 is a number between -17 and   -0.1; TABLE 4 of Sekine).

Regarding Claim 8, Sekine discloses:  wherein the focal length of the first lens element is f1 (focal length of L1 is 4.360; TABLE 4 of Sekine), a focal length of the second lens element and third lens element combined is f23 (the combined focal lengths of lenses may be determined by the formula 1/f23 = 1/f2 + 1/f3; in the present case, 1/f23 = 1/4.237 [focal length of L2] + 1/0.817 [focal length of L3]; therefore, 1/f23 = 0.2360 + 1.224, which means 1/f23 = 1.46, which means f23 = 0.685; TABLE 4 of Sekine), and they satisfy the relation: -80 < f1 / f23 < 15 (4.360 / 0.685 = 6.365, and 6.365 is a number between -80 and 15; TABLE 4 of Sekine).

Regarding Claim 13, Sekine discloses:  wherein a focal length of the second lens element and third lens element combined is f23 (the combined focal lengths of lenses may be determined by the formula 1/f23 = 1/f2 + 1/f3; in the present case, 1/f23 = 1/4.237 [focal length of L2] + 1/0.817 [focal length of L3]; therefore, 1/f23 = 0.2360 + 1.224, which means 1/f23 = 1.46, which means f23 = 0.685; TABLE 4 of Sekine), a focal length of the fourth lens element is f4 (focal length of L4 is -0.820; TABLE 4 of Sekine), and they satisfy the relation:  -1.0 < f23 / f4 < -0.05 (0.685 / -0.820 = -0.835, and -0.835 is a number between -1.0 and -0.05; TABLE 4 of Sekine).

Regarding Claim 14, Sekine discloses:  wherein the focal length of the first lens element is f1 (focal length of L1 is 4.360; TABLE 4 of Sekine), a focal length of the second lens element, third lens element and the fourth lens element combined is f234 (the combined focal lengths of lenses may be determined by the formula 1/f234 = 1/f2 + 1/f3 + 1/f4; in the present case, 1/f234 = 1/4.237 [focal length of L2] + 1/0.817 [focal length of L3] + 1/-0.820 [focal length of L4]; therefore, 1/f234 = 0.2360 + 1.224 + -1.2195, which means 1/f234 = 0.2405, which means f234 = 4.158; TABLE 4 of Sekine), and they satisfy the relation: -75 < f1 / f234 < 15 (4.360 / 4.158 = 1.0486, and 1.0486 is a number between -75 and 15; TABLE 4 of Sekine).

Regarding Claim 17, Sekine discloses:  wherein a f-number of the four-piece infrared lens system is Fno, and it satisfies the relation: 1.2 < Fno (in the example shown in FIG. 7 of Sekine, an F-number Fno = 2.40, and 2.40 is a number greater than 1.2; paragraph [0070] and TABLE 4 of Sekine).

Regarding Claim 18, Sekine discloses:  wherein a focal length of the four-piece infrared lens system is f (in the example shown in FIG. 7 of Sekine, an overall focal length f = , a distance from the object-side surface of the first lens element to an image plane along the optical axis is TL (in the example shown in FIG. 7 of Sekine, TLA = 1.20 * f, which equals 2.076 [see expression TLA / f = 1.20 (2) in paragraph [0091] of Sekine]; paragraph [0009] and TABLE 4 of Sekine), and they satisfy the relation: 0.5 < f / TL < 0.9 (1.730 / 2.076 = 0.8333, and 0.8333 is a number between 0.5 and 0.9; TABLE 4 of Sekine).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sekine in view of Hsieh et al., US 2017/0227742 (previously cited in the Non-Final Office Action of 6/9/2020).
Regarding Claim 16, Sekine does not appear to disclose:  wherein a refractive index of the fourth lens element is N4, an Abbe number of the fourth lens element is V4, and they satisfy the relations: 1.61 < N4; V4 <25.
Hsieh is related to Sekine with respect to multi-lens systems utilizing plastic lenses.
Hsieh teaches:  wherein a refractive index of the fourth lens element is N4, an Abbe number of the fourth lens element is V4, and they satisfy the relations: 1.61 < N4; V4 <25 (lens having refractive index of 1.56 < Nb < 1.75, and an Abbe number of Vd_b < 35; paragraphs [0034]-[0036] of Hsieh).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the refractive index and Abbe number of Hsieh for the lens system of Sekine, because such features provide a reduced effective diameter so as to decrease the overall size of the lens assembly, and obtain a favorable balance between astigmatism correction and resolution, as taught in paragraphs [0035], [0036] of Hsieh.

Allowable Subject Matter
Claims 10-12, 15 and 19 are objected to as being dependent upon a rejected base claim (Claim 1), but would be allowable if rewritten to include the limitations of the base claim.  Claim 20 would be allowable assuming satisfactory resolution of the 35 USC 112(a) rejection explained above.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claims 10-12, 15, 19 and 20, although the prior art discloses various four-piece infrared lens systems, including:


    PNG
    media_image1.png
    210
    555
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    98
    556
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    100
    558
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    360
    553
    media_image4.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image5.png
    103
    556
    media_image5.png
    Greyscale


OR


    PNG
    media_image6.png
    139
    557
    media_image6.png
    Greyscale


OR


    PNG
    media_image7.png
    102
    554
    media_image7.png
    Greyscale


OR


    PNG
    media_image8.png
    138
    555
    media_image8.png
    Greyscale


OR


    PNG
    media_image9.png
    101
    558
    media_image9.png
    Greyscale


OR


    PNG
    media_image10.png
    66
    555
    media_image10.png
    Greyscale


Conclusion
Applicant's amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872